DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2020, 12/28/2020 and 11/04/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 20100248651) in view of Takahashi et al. (US 20110260933).
Regarding claims 1 and 11:
Dent discloses (in Figs. 3 and 7) a portable communications device or a wireless communication component set for a portable communications device (Para. 0031, Lines 1-3) comprising: a housing (Para. 0032, Lines 1-2); a radio-frequency (RF) antenna system (32) including a first RF antenna (32a), a second RF antenna (32b), an RF transceiver system (34) including a first RF transceiver (34a), a second RF transceiver (34b), and an isolator circuit (110) coupled to the RF antenna system (34) and the RF transceiver system (34) and configured to provide RF isolation between the first RF transceiver (34a), the second RF transceiver (34b), the isolator circuit (110) including an RF coupler featuring four RF coupler ports coupled to the first RF antenna (32a), the second RF antenna (32b), the third RF antenna, the first RF transceiver (34a), the second RF transceiver (34b), and the third RF transceiver through respective phasor shaping networks (120; See Fig. 3).
Dent is silent on that a third RF antenna supported by the housing, and a third RF transceiver operating in respective RF bands; the isolator circuit including an RF coupler featuring six RF coupler ports.
Takahashi et al. disclose (in Fig. 1) a third RF antenna (13) supported by the housing (HOUSING), and a third RF transceiver (23) operating in respective RF bands (f3; See Abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the third antenna and the third transceiver arranged as taught by Takahashi et al. into the device of Dent for the benefit of implementing a plurality of antennas, necessary to devise the mobile telephone terminal so that electromagnetic coupling does not occur between the antennas (Para. 0002, Lines 6-10).
Regarding claims 2 and 12:
Dent discloses the respective phasor shaping networks (120) include a first three phasor shaping networks (120a) coupled between the RF coupler (defined by 110) and the RF antenna system (32).

Accordingly, it would have been an obvious matter of design consideration to implement the second three phasor shaping network and arranged because if three or more antenna elements are installed on one housing, the distance between at least two antenna elements of three antenna elements becomes inevitably close, electromagnetic coupling occurs, and the possibility of degradation of the antenna characteristic becomes high (Takahashi et al., Para. 0006, Lines 6-10), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claims 3 and 13:
Dent as modified is silent on that the RF coupler is a first RF coupler and the isolator circuit further comprises a second RF coupler coupled between (i) the second RF transceiver and the third RF transceiver; and (ii) the first RF coupler, the second RF coupler configured to provide RF isolation between the first RF transceiver, the second RF transceiver, and the third RF transceiver.
Accordingly, it would have been an obvious matter of design consideration to implement the second RF coupler and arranged because if three or more antenna elements are installed on one housing, the distance between at least two antenna elements of three antenna elements becomes inevitably close, electromagnetic coupling occurs, and the possibility of degradation of the antenna characteristic becomes high (Takahashi et al., Para. 0006, Lines 6-10), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claims 4 and 14:
Dent as modified is silent on that the isolator circuit further comprises a third RF coupler coupled between (i) the first RF coupler; and (ii) the second RF antenna and the third RF antenna.
Accordingly, it would have been an obvious matter of design consideration to implement the third RF coupler and arranged because if three or more antenna elements are installed on one housing, the distance between at least two antenna elements of three antenna elements becomes inevitably close, 
Regarding claims 5 and 15:
Dent disclose the RF coupler (defined by 110) is a first RF coupler (CP1) and the isolator circuit (110) further comprises a second RF coupler (CP2) coupled between (i) the first RF coupler (CP1); and (ii) the second RF antenna (32b).
Dent is silent on the third RF antenna.
Takahashi et al. disclose (in Fig. 1) a third RF antenna (13). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the third antenna and arranged as taught by Takahashi et al. into the device of Dent for the benefit of implementing a plurality of antennas, necessary to devise the mobile telephone terminal so that electromagnetic coupling does not occur between the antennas (Para. 0002, Lines 6-10).
Regarding claims 6 and 16:
Dent discloses the RF coupler (defined by 110) is a first RF coupler (CP2) and the isolator circuit (110) further comprises a second RF coupler (CP1) coupled between (i) the first RF coupler (CP2) and (ii) the first RF antenna (32a) and at least one selected from the group consisting of: the second RF transceiver (34b).
Regarding claims 8 and 18:
Dent discloses the RF coupler (defined by 110) is a first RF coupler (CP2) and the isolator circuit (110) further comprises a second RF coupler (CP1) coupled between (i) the first RF coupler (CP2) and (ii) the first RF transceiver (34a) and at least one selected from the group consisting of: the second RF antenna (32b).
Regarding claims 9 and 19:
Dent discloses the RF coupler (110) further comprises: a first coupled RF transmission line (defined by 1-2) coupled between the first RF transceiver (34a) and the first RF antenna (32a); a second 
Dent is silent on a third coupled RF transmission line coupled between the third RF transceiver and the third RF antenna.
Takahashi et al. disclose (in Fig. 1) a third coupled RF transmission line (23) coupled between the third RF transceiver (33) and the third RF antenna (13). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the third antenna and the third coupled RF transmission line arranged as taught by Takahashi et al. into the device of Dent for the benefit of implementing a plurality of antennas, necessary to devise the mobile telephone terminal so that electromagnetic coupling does not occur between the antennas (Para. 0002, Lines 6-10).
Regarding claims 10 and 20:
Dent is silent on that the first RF transceiver is a land mobile radio (LMR) transceiver, the second RF transceiver is a long term evolution (LTE) main transceiver, and the third RF transceiver is an LTE diversity transceiver.
Takahashi et al. disclose the first RF transceiver is a land mobile radio (LMR) transceiver (defined as f1), the second RF transceiver is a long term evolution (LTE) main transceiver (defined as f2), and the third RF transceiver is an LTE diversity transceiver (defined as f3; See Abstract; Para. 0008, Lines 1-14; Para. 0028, Lines 7-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the transceivers at different frequencies of operation for the benefit of preventing degradation of the antenna characteristic can be prevented (Para. 0081, Lines 9-10).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10873348B2 in view of Takahashi et al. (US 20110260933). 
Application: 16917452
US Pat. 10873348B2
Claim 1:

(1) A portable communications device comprising: a housing; a radio-frequency (RF) antenna system including 

(2) a first RF antenna, a second RF antenna, and a third RF antenna supported by the housing; an RF transceiver system including 

(3) a first RF transceiver, a second RF transceiver, and a third RF transceiver operating in respective RF bands; and 

(4) an isolator circuit coupled to the RF antenna system and the RF transceiver system and configured to provide RF isolation between the first RF transceiver, the second RF transceiver, and the third RF transceiver, 

(5) the isolator circuit including an RF coupler featuring six RF coupler ports coupled to the first RF antenna, the second RF antenna, the third RF antenna, the first RF transceiver, the second RF transceiver, and the third RF transceiver through respective phasor shaping networks.
Claim 1:

(1) An antenna system for a portable wireless communication device, comprising: 


(2) a first antenna; a second antenna, the first and second antennas being proximally located causing electromagnetic coupling therebetween; 

(3) a first RF transceiver; a second RF transceiver; 


(4) an isolator coupled with said first and second antennas and said first and second RF transceivers at respective interface ports,  



(5) said isolator comprising: a radio frequency (RF) coupler featuring four RF coupler ports forming two pairs of RF coupler ports, each pair residing at opposite ends of the RF coupler; a pair of coupled RF transmission lines connected between each pair of RF coupler ports; the first RF transceiver being connected to a first end of a first coupled RF transmission line at a first RF coupler port of the first pair of RF ports; the first antenna being connected to a second end of the first coupled RF transmission line at a first RF coupler port of the second pair of RF ports; the second RF transceiver being connected to a second end of the second coupled RF transmission line at a second RF coupler port of the second pair of RF ports; the second antenna being connected to a first end of the second coupled RF transmission line at a second RF coupler port of the first pair of RF ports; said four RF coupler ports being coupled to respective phasor-shaping networks at each of the four RF coupler ports; both the first and second antennas receiving RF signals from each one of the first and second RF transceivers; both the first and second RF transceivers receiving RF signals from each one of the first and second antennas; and wherein the first and second RF transceivers operate independently in respective frequency bands.

Claim 11:

(1) A wireless communication component set for a portable communications device, the component set comprising: a radio-frequency (RF) antenna system including 


(2) a first RF antenna, a second RF antenna, and a third RF antenna configured to be supported on a housing of the portable communications device; 

(3) an RF transceiver system including a first RF transceiver, a second RF transceiver, and a third RF transceiver operating in respective RF bands; and 


(4) an isolator circuit coupled to the RF antenna system and the RF transceiver system and configured to provide RF isolation between the first RF transceiver, the second RF transceiver, and the third RF transceiver, the isolator circuit including an RF coupler featuring six RF coupler ports coupled to the first RF antenna, the second RF antenna, the third RF antenna, the first RF transceiver, the second RF transceiver, and the third RF transceiver through respective phasor shaping networks.
Claim 10: 

(1) A portable communication device, comprising: 




(2) a first antenna; a second antenna, the first and second antennas being proximally located causing electromagnetic coupling therebetween; 


(3) a first RF transceiver; a second RF transceiver; 




(4) an isolator coupled with said first and second antennas and said first and second RF transceivers, said isolator comprising: a radio frequency (RF) coupler featuring four RF coupler ports, forming two pairs of RF coupler ports, each pair residing at opposite ends of the RF coupler; a pair of coupled RF transmission lines connected between each pair of RF coupler ports; the first RF transceiver being connected to a first end of a first coupled RF transmission line at a first RF coupler port of the first pair of RF ports; the first antenna being connected to a second end of the first coupled RF transmission line at a first RF coupler port of the second pair of RF ports; the second RF transceiver being connected to a second end of the second coupled RF transmission line at a second RF coupler port of the second pair of RF ports; the second antenna being connected to a first end of the second coupled RF transmission line at a second RF coupler port of the first pair of RF ports; said four RF coupler ports being coupled to respective phasor-shaping networks at each of the four RF coupler ports; both the first and second antennas receiving RF signals from each one of the first and second RF transceivers; both the first and second RF transceivers receiving RF signals from each one of the first and second antennas; and wherein the first and second RF transceivers operate independently in respective frequency bands.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845